Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 26, 2016

                                     No. 04-16-00509-CR

                                      Malcolm GANDY,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR6350
                         Honorable Melisa Skinner, Judge Presiding


                                       ORDER
        Court Reporter Mary Beth Sasala has not filed the reporter’s record on appellant’s pre-
trial hearing on a motion to suppress, upon which this appeal is based. Appellant’s notice of
appeal, filed on August 5, 2016, attests the record was transcribed and Sasala was paid.

      It is therefore ORDERED that Mary Beth Sasala file the reporter’s record no later than
September 30, 2016. No extensions of time will be allowed.



                                                   _________________________________
                                                   Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of September, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court